Citation Nr: 0401479	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-24 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the claimed residuals 
of exposure to mustard gas, to include laryngitis, 
bronchitis, corneal opacities, arthritis, enlargement of the 
testicles, ischemic heart disease, diabetes, congestive heart 
failure and cor pulmonale.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran had active duty from September 1944 to February 
1946, including recognized guerilla service from September 
1944 to March 1945 and service in the regular Philippine Army 
from March 1945 to February 1946.  He further served in the 
United States Army as a Philippine Scout from June 1946 to 
September 1951.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Manila, Philippines 
(the RO).

Procedural history 

In an August 1999 rating decision, the RO denied entitlement 
to service connection for laryngitis, bronchitis, opacities, 
arthritis, and enlargement of the testicles as a result of 
exposure to mustard gas.  The veteran filed a notice of 
disagreement in November 1999.  A statement of the case (SOC) 
was issued in January 2000.  In February 2000, a letter from 
the veteran, dated February 7, 2000, was accepted in lieu of 
the VA Form-9 as a timely substantive appeal.

In a July 2000 rating decision, the RO denied entitlement to 
service connection for ischemic heart disease, diabetes, 
congestive heart failure and cor pulmonale as a result of 
exposure to mustard gas.  The veteran filed a notice of 
disagreement in August 2000, and a SOC was issued in 
September 2000.  In December 2000, a letter from the veteran, 
dated December 5, 2000, was accepted in lieu of the VA Form-9 
as a timely substantive appeal.

Issues not on appeal

In an April 1996 RO rating decision, the veteran's claim of 
entitlement to service connection for asthma, emphysema and 
conjunctivitis, claimed as a result of alleged exposure to 
mustard gas in service, was denied.   He filed a Notice of 
Disagreement in May 1996.  In a December 1999 remand, the 
Board instructed the RO to issue the veteran a SOC as to the 
issues of entitlement to service connection for asthma, 
emphysema and conjunctivitis as a result of claimed exposure 
to mustard gas.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The record 
reflects that the veteran was duly issued a SOC in August 
2002; however, he failed to perfect an appeal by filing a 
timely substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.202, 20.302 (2003).  Those issues, 
therefore, are not part of this appeal.  The Board 
additionally observes that there appears to be overlap 
between certain claimed disorders for which an appeal has 
been perfected 
(i.e. bronchitis and corneal opacities) and the three 
disabilities for which an appeal was not perfected (asthma, 
emphysema and conjunctivitis). 

The Board's December 1999 decision denied the veteran's claim 
of entitlement to an increased disability rating for service-
connected pulmonary tuberculosis (PTB).  The prior procedural 
history as to that issue is long and complex and is set forth 
in detail in the Board's December 1999 decision.  To the 
Board's knowledge, the veteran did not appeal the December 
1999 Board decision to the United States Court of Appeals for 
Veterans Claims (the Court).  The Board's decision as to that 
issue is therefore final.  See 38 C.F.R. § 20.1100 (2003).

The veteran sent a letter dated December 27, 2002 to the RO, 
the Board and the Court.  That letter is hardly a model of 
clarity, and it could be read as either denoting the 
veteran's acceptance of the Board's December 1999 denial of 
his increased rating claim for PTB or as a statement that the 
veteran believes that the issue has not been finally decided.  
In any event, as explained above, the Board's December 1999 
decision in fact finally decided the PTB claim.  In an 
October 2003 brief, the veteran's accredited representative 
did not list the PTB claim as being on appeal.  The Board 
will discuss the matter no further.      

 
FINDINGS OF FACT

1.  Service connection is currently in effect for pulmonary 
tuberculosis with endobronchitis.  

2.  The veteran's claimed full-body mustard gas exposure 
during service has not been verified.

3.  Medical evidence does not show that laryngitis, corneal 
opacities, arthritis, enlargement of the testicles, ischemic 
heart disease, diabetes, congestive heart failure and cor 
pulmonale laryngitis, bronchitis, arthritis, ischemic heart 
disease, diabetes, congestive heart failure and cor pulmonale 
were due to claimed mustard gas exposure or were incurred 
coincident with service.  


CONCLUSION OF LAW

Laryngitis, bronchitis, corneal opacities, arthritis, 
enlargement of the testicles, ischemic heart disease, 
diabetes, congestive heart failure and cor pulmonale were not 
incurred in active service and may not be presumed to have 
been due to mustard gas exposure during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
laryngitis, bronchitis, corneal opacities, arthritis, 
enlargement of the testicles, ischemic heart disease, 
diabetes, congestive heart failure and cor pulmonale as 
secondary to service exposure to mustard gas.  In essence, he 
contends that he was exposed to mustard gas during service 
and that the claimed disabilities arise therefrom. 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2000 and September 2000 SOC and the September 2002 
supplemental statement of the case (SSOC).  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in July 2001.  
This letter advised the veteran of the provisions relating to 
the VCAA, to include advising him that he could provide 
medical evidence showing that the claimed disabilities are 
related to service.  The July 2001 letter specifically 
advised him that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for the disorders at issue 
herein.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

The Board notes that, even though the letter requested a 
response within 60 days it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs 345 F.3d 1334 (Fed. Cir. 2003).  
In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, he was notified properly of his 
statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had several 
years to submit evidence in support of his claims (filed in 
1999).  It now appears that VA has all the information needed 
to decide the case.   It therefore appears pointless to 
require VA to wait still longer to adjudicate this appeal 
when it is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on two 
occasions, in response to the SOCs, the SSOC and the 90 day 
notice of transfer of the claims file to the Board, that he 
had more time to submit evidence.  And presently, no 
additional evidence appears to be forthcoming more than a 
year after he was furnished the formal VCAA notice letter in 
July 2001.  

Moreover, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not prohibited 
from making a decision on a claim before the expiration of 
the one-year period after a notice to the veteran and his 
representative of the information needed to complete an 
application for benefits.  See the Veterans Benefits Act of 
2003, P.L. 108--183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) [to be codified at 38 U.S.C. § 5103(b)].

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The rather 
voluminous record includes service medical records, private 
and VA medical records and private physicians' statements.  
In addition, the record includes documentation and responses 
from organizations, such as the National Personnel Records 
Center (NPRC) and the U.S. Army Soldier Biological Chemical 
Command (Biological Chemical Command), attempting to verify 
the veteran's claimed mustard gas exposure.  The veteran has 
not identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
which was incurred coincident with active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection - mustard gas exposure

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).
In order to prevail on a direct basis, a veteran would have 
to provide competent medical evidence that relates a claimed 
disability to mustard gas exposure during his period of 
active service.

Development of evidence pertaining to mustard gas exposure

The nature of some chemical warfare testing during World War 
II was secret, so that development of evidence regarding 
exposure during testing might often be difficult.  VA's 
Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18, however, provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.

Section 5.18 f provides instructions on the development of 
evidence of exposure to chemical weapons agents for Army 
veterans, stating that for testing of Army personnel, 
development should be conducted with the Army Branch at the 
National Personnel Records Center (NPRC) in St. Louis and the 
Army Chemical and Biological Defense Agency (CBDA).  M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18 e (April 30, 
1999 Change 74).

The Manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point at the VA Central Office 
Rating Procedures Staff where the RO can search to ascertain 
if the veteran's name appears on any of the lists.  M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18 c (April 30, 
1999 Change 74).

Analysis

The veteran contends that he was exposed to mustard gas 
during service and that his claimed disabilities resulted 
therefrom.

As an initial matter, the Board notes in passing that insofar 
as the veteran is seeking service connection for bronchitis, 
service connection is already in effect for pulmonary 
tuberculosis with endobronchitis.  

In general, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  For veterans exposed to mustard gas, the veteran 
must prove in-service exposure and a diagnosis of a current 
disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  That is, a nexus is presumed if 
the other two conditions are met.  See 38 C.F.R. § 3.316; see 
also Pearlman v. West, 11 Vet. App. 443 (1998).

Regarding the veteran's claims for residuals related to 
mustard gas exposure, therefore the determinative issues 
presented are (1) whether the veteran had full body exposure 
to mustard gas during service; (2) whether he has any of the 
current disorders subject to the presumption, and if not; (3) 
whether he has any non-presumptive disability related by 
medical evidence to exposure to mustard gas during service.

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Court has held that 
lay evidence of in-service exposure must initially be assumed 
as true.  The Court also held, however, that whether the 
veteran meets the requirements of this regulation, including 
whether the veteran was actually exposed to the specified 
vesicant agents, is a question of fact for the Board to 
determine after full development of the facts.  The Board, 
therefore, must consider the credibility of the veteran's 
testimony in light of all the evidence in the file.  See 
Pearlman, 11 Vet. App. 443 (1998).  This holding generally 
comports with other jurisprudence as the Board's role as fact 
finder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole]; see also Cartright v. 
Derwinski, 2 Vet. App. 24 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) [in reviewing a veteran's claim for VA benefits, the 
Board must analyze the credibility and probative value of lay 
evidence and provide a statement of reasons for accepting or 
rejecting the evidence].

In discussing Hickson element (2) [medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury], the Board notes that as 
a lay person without medical training the veteran is 
competent to testify as to the occurrence of an injury, such 
as exposure to gas.  He is not competent to diagnose diseases 
or provide opinions as to etiology of diseases.  
"Competent lay evidence" is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
"Competent medical evidence" is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions. 38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The veteran, through multiple statements, has described the 
circumstances surrounding his alleged mustard gas exposure.  
In a January 1995 statement, he reported that in March 1947 
his unit underwent "Gas Chamber Testing" training.  He 
indicated that each of the men under his charge as squad 
leader passed through a small tent which was full of 
poisonous "gas chamber smoke" and that every time he opened 
the tent door he smelled a small amount of smoke.  He stated 
that they were made to undergo training for five different 
kinds of gas, including "mustard poisonous gas".  The 
veteran did not specifically state that he went through the 
tent himself, only that he "smelled" the gas.  He 
identified his unit as "second platoon 'C' Co. 1st Chemical 
Mortar Battalion" under the organization "'C' Co. 1st 
Chemical M.G. 4.2 MM Mortar Battalion, San Fernando, 
Pampanga, Philippines."  

Consistent with VA procedure, the RO has checked all 
available sources in an attempt to verify the veteran's 
statement that he was exposed to mustard gas during military 
service and the RO has complied with the development 
procedures.

The RO has obtained the veteran's service medical records.  
These records contain no indication that he was subject to 
any type of exposure to mustard or Lewisite gas during active 
service.  

In July 1998, the RO sent a request to the NPRC for any 
medical reports related to mustard gas exposure.  In 
September 1998, the NPRC replied that a review of their 
records failed to show or produce any entry regarding 
exposure to mustard gas.  It was noted that the 1st CML 
Mortar BN, COC, was redesignated to the 536 AAA Gun Bn, Btry 
C, from March 1 to 31, 1947 with negative results.  

In July 1998, the RO sent a letter to the U.S. Army Chemical 
and Biological Defense Agency requesting verification of the 
veteran's participation in his alleged mustard gas testing.  
An October 1998 letter from a member of the Historical 
Research and Response Team of the Biological Chemical Command 
showed that their office had no records which indicated human 
testing occurred at the locations specified by the veteran 
and that his unit did not list any information with respect 
to members of the unit participating in human testing.  It 
was further stated that the veteran did participate in 
chemical warfare training which included gas chamber 
training.  However, in the information provided pertaining to 
the training exercises used to teach soldiers the odors 
associated with the war gases, it was shown that gas chamber 
training made use of chloracetophenone (tear gas) and 
chlorine only; no mustard gas was reportedly used.  It was 
noted that a training exercise, the mustard skin-test, may or 
may not have been utilized.  

According to the summarization provided by the Biological 
Chemical Command, mustard skin testing involved placing a 
minute amount (0.05 milligrams) of mustard gas on two areas 
of skin.  It was noted that the application of a minute 
amount on two areas of the skin was highly desirable as a 
teaching aid, driving home two points to the student: (1) the 
very minute amount of mustard necessary to cause lesion; and 
(2) the effectiveness of protective ointment, as demonstrated 
using on one of the two skin areas in the prescribed manner.  

Even assuming for argument's sake that the veteran's unit did 
in fact undergo the mustard skin test as suggested was 
possible in the October 1998 response from the Biological 
Chemical Command (and there is no clear evidence of this), 
the veteran himself has not indicated that he underwent such 
testing.  Rather, he indicated that he merely smelled gases 
from outside the tent.  Moreover, such testing would not 
satisfy the requirement for full-body exposure under 
38 C.F.R. § 3.316.  It is clear from this description that 
any potential exposure to mustard gas an individual may have 
had as a result of the mustard skin-test can not be 
considered "full-body".  

Neither the NPRC or the Biological Chemical Command were able 
to verify any mustard gas exposure on the part of the 
veteran.  Thus, there is no objective evidence that the 
veteran experienced full-body exposure to mustard gas in 
service.  The only evidence of such exposure are the 
veteran's own statements to that effect. 
These statements are of relatively recent vintage and appear 
to have been proffered in conjunction with his multiple 
claims of entitlement to VA monetary benefits.  Of interest, 
during the veteran's multiple medical evaluations and 
treatment, he did not refer to any mustard gas exposure as 
part of his medical history, although he has contended to VA 
adjudicators on numerous occasions recently that his various 
physical disabilities are due to exposure to mustard gas.      

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  
The Board has considered the statements provided by the 
veteran concerning his purported exposure to mustard gas 
during service. Weighing heavily against his statements are 
the utterly negative official records. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  In 
addition, the Board draws the conclusion from the veteran's 
not reporting alleged mustard gas exposure to health care 
providers over the years, particularly when he was being 
treated for pulmonary problems, as an indication that he did 
not think that he was not so exposed.  The Board finds, even 
after due consideration of the Court's holding in Pearlman, 
that the veteran's recent statements to the effect that he 
was exposed to mustard gas, made in connection with his claim 
for monetary benefits from the government, are lacking in 
credibility and are outweighed by the utterly negative 
official records. 

In so concluding, the Board does not necessarily discount all 
aspects of the veteran's story.  The Board can readily 
believe, as the official records suggest, that his unit was 
involved in some sort of exercise involving the use of tear 
gas as a substitute for more poisonous gases.  Based on the 
entire record, however, the Board does not credit the 
veteran's statements that he was exposed to mustard gas.   

In short, after reviewing all of the evidence, the Board 
finds that full-body exposure to mustard gas is not 
demonstrated.  Therefore, presumptive service connection on 
the basis of exposure to mustard gas is not warranted in this 
case.

As stated immediately above, a preponderance of the evidence 
does not show that the veteran was exposed to mustard gas in 
service.  However, the veteran can still potentially 
establish service connection is if the record contains 
competent evidence linking any currently claimed disability 
to service.  See Combee, supra.
However, there is no competent medical evidence to prove such 
a relationship.  
The veteran's service medical records do not reveal treatment 
for any of the claimed disabilities.  The record clearly 
shows that the claimed disabilities were not present until 
many years after service.  Significantly the veteran does not 
contend otherwise.  He simply asserts that the claimed 
disabilities were caused by exposure to mustard gas in 
service.  Since the Board has determined that no such mustard 
gas exposure actually occurred, his claim fails on that 
basis. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for the residuals of exposure to mustard gas, to 
include laryngitis, bronchitis, corneal opacities, arthritis, 
enlargement of the testicles, ischemic heart disease, 
diabetes, congestive heart failure and cor pulmonale.  The 
benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for the claimed residuals 
of exposure to mustard gas, to include laryngitis, 
bronchitis, corneal opacities, arthritis, enlargement of the 
testicles, ischemic heart disease, diabetes, congestive heart 
failure and cor pulmonale is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



